Citation Nr: 0429123	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 19, 2000, 
for the assignment of a 100 percent schedular rating for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1966 through April 1970.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon.

In March 2003, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to an effective date prior 
to December 19, 2000, for the assignment of a 100 percent 
schedular rating for his service-connected PTSD.  

In January 2004, pursuant to a joint motion of the parties, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's March 2003 decision for 
readjudication consistent with the motion.  

In a letter, dated March 25, 2004, the Board informed the 
veteran that effective July 28, 2003, the attorney he had 
chosen to represent him was no longer authorized to represent 
claimants before the Department of Veterans Affairs (VA).  
The veteran was told that he could do any one of the 
following things:

He could represent himself.

He could appoint an accredited veterans' 
service organization (VSO) to represent 
him.

He could appoint a different private 
attorney or an agent to represent him.

The veteran was notified of the steps he had to take if he 
wanted to represent himself or if he wanted to appoint a new 
representative.  He was further notified that if the Board 
hadn't heard from him or his new representative within 30 
days of the date of the letter, it would assume that he 
wished to represent himself.  The Board stated that after the 
expiration of the 30 day period, it would resume its review 
of his appeal.

The veteran did not respond to the Board's letter of March 
25, 2004, and, therefore, the Board assumes that he wishes to 
represent himself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the joint motion, the parties noted that in April 1995, 
the veteran had presented contentions to the effect that he 
was unemployable as a result of his PTSD.  Such contentions 
effectively raised the issue of entitlement to a total rating 
due to unemployability caused by service-connected 
disabilities (TR).  38 C.F.R. § 4.16 (2004).  The parties 
noted, however, that the Department of Veterans Affairs (VA) 
Regional Office (RO) had failed to address that issue.  
Moreover, the parties noted that the Board had not addressed 
the significance of that failure.  Therefore, the parties 
concluded that a remand was required.

While the case is in remand status, the following actions are 
to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Undertake all indicated development, 
such as the scheduling of any necessary 
VA examinations, and then adjudicate the 
claim of entitlement to a TR.  Notify the 
veteran of that decision, and inform him 
of the actions he must take to perfect an 
appeal with respect to any portion of 
that decision with which he is 
dissatisfied.  Also readjudicate the 
issue of entitlement to an effective date 
prior to December 19, 2000, for the 
assignment of a 100 percent schedular 
evaluation for PTSD.  If the effective 
date is not granted to the veteran's 
satisfaction, furnish him a Supplemental 
Statement of the Case and afford him an 
opportunity to respond.  Thereafter, if 
in order, return the case to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



               
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

